F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           AUG 1 2001
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 ARTHUR JOHNEL ALLOWAY,

               Plaintiff-Appellant,                     No. 01-6014
          v.                                         (W.D. Oklahoma)
 WACKENHUT CORRECTIONAL                           (D.C. No. 00-CV-339-R)
 FACILITY, d/b/a Lawton Correctional
 Facility; DAYTON J. POPPELL,
 Warden; DR. MARK FOGEL;
 SANDRA ATWOOD; SECURITY
 MAJOR; CORRECTIONS
 CORPORATION OF AMERICA;
 GARLAND JEFFERS, Warden;
 FRANK PRICE, Classification
 Supervisor; LANITA DAVIS, Case
 Manager; MR. HUTCHERSON,
 Contract Monitor for ODOC and CCA;
 DR. ZAHID AHMAD; DR. TAMMY
 KASTE, Physicians Supervisor for
 CCA Facilities; KENNETH STEIN,
 Physicians Assistant; PHYLLIS
 HANSEN, Health Services Supervisor;

                 Defendants-Appellees.


                             ORDER AND JUDGMENT         *




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before HENRY , BRISCOE , and MURPHY , Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.

      Arthur Johnel Alloway, a state inmate proceeding pro se and in forma

pauperis, appeals the district court’s decision dismissing his complaint brought

pursuant to 42 U.S.C. § 1983, and various federal and state laws. The magistrate

judge, in a thorough twenty-eight page report and recommendation, determined

that each of Mr. Alloway’s claims lacked merit and recommended granting the

defendants’ motion for summary judgment. After reviewing the record de novo,

the district court adopted the report and recommendation in its entirety. For the

reasons stated below, we affirm.



                                         I.

      In his complaint, Mr. Alloway alleged that (1) the defendants provided him

inadequate medical treatment at both the Lawton Correctional Facility (“LCF”)

and at the Diamondback Correctional Facility (“DCF”); (2) the defendants denied

him access to visitors and family at DCF; (3) the defendants denied him access to

the courts at DCF; (4) the defendants were negligent in their classification and

                                        -2-
transfer of him to DCF; and (5) the defendants placed him on grievance

restriction at DCF as a form of retaliation and harassment. On appeal, Mr.

Alloway contests only the district court’s grant of summary judgment with respect

to his claim of inadequate medical treatment. We review the grant of summary

judgment de novo.     See Anderson v. Coors Brewing Co. , 181 F.3d 1171, 1175

(10th Cir. 1999). Though we construe a pro se litigant’s pleadings liberally, we

will not supply additional factual allegations to round out the pleadings.   See

Whitney v. New Mexico , 113 F.3d 1170, 1173-74 (10th Cir. 1997).



                                             II.

       The magistrate judge determined that Mr. Alloway’s claim that he received

inadequate medical care was insufficient as a matter of law because he failed to

show any deliberate indifference on the part of the defendants. To survive

summary judgment, a claim under the Eighth Amendment must show both that the

state action has denied the plaintiff the minimal civilized measure of life’s

necessities and that the state actors have shown deliberate indifference to the

plaintiff’s needs.   See Wilson v. Seiter , 501 U.S. 294, 297-98 (1991).

Furthermore, when a prisoner does in fact receive medical care, he has no Eighth

Amendment claim based merely on his disagreement with the nature of the

diagnosis. See Ledoux v. Davies , 961 F.2d 1536, 1537 (10th Cir. 1992). The


                                             -3-
record is clear that Mr. Alloway’s medical conditions were monitored, that any

adverse reactions were treated, and that he received examinations and medications

or other treatment in response to his symptoms. At most, Mr. Alloway’s claims

amount to a difference of opinion or medical negligence.

      We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties. Applying the standards set out above, we affirm the

judgment for substantially the same reasons stated in the magistrate judge’s

October 31, 2000 report and recommendation and the district court’s December 7,

2000 order adopting the recommendation. The judgment of the district court is

AFFIRMED.

                                      Entered for the Court,



                                      Robert H. Henry
                                      Circuit Judge




                                        -4-